--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

        THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”), dated as of March 17, 2009, is entered into among
Jazz Semiconductor, Inc., a Delaware corporation (“Jazz”), Newport Fab, LLC
(d/b/a Jazz Semiconductor Operating Company), a Delaware limited liability
company (“Operating Company”, and Operating Company together with Jazz,
collectively, the “Borrowers” and each of them individually, a “Borrower”), Jazz
Technologies, Inc., formerly known as Acquicor Technology Inc., a Delaware
corporation (“Guarantor), the lenders party to the “Loan Agreement” as defined
below (each individually, a “Lender” and collectively, “Lenders”), and Wachovia
Capital Finance Corporation (Western), a California corporation, in its capacity
as agent for the Lenders (in such capacity, “Agent”).


RECITALS

    A.        Borrowers, Guarantor, Agent, Lenders, and Wachovia Capital
Markets, LLC, in its capacity as lead arranger, bookrunner and syndication
agent, have previously entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of September 19, 2008 (the “Loan
Agreement”), pursuant to which Agent and Lenders have made certain loans and
financial accommodations available to Borrowers. Terms used herein without
definition shall have the meanings ascribed to them in the Loan Agreement.

    B.        Borrowers and Guarantor have requested that Agent and the Lenders
amend the Loan Agreement, which Agent and the Lenders are willing to do pursuant
to the terms and conditions set forth herein.

    C.        Borrowers and Guarantor are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent’s or any Lender’s rights or remedies as set forth in the Loan Agreement
is being waived or modified by the terms of this Amendment.


AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

        Amendment to Loan Agreement.

        Section 9.24(a) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

    “(a)        make any payments, in arrears, for (i) bona fide sales,
marketing, R&D or other personnel services, testing or other operational or
fab-related services provided to such Credit Party by Foreign Parent
Nonguarantor or any of its Affiliates that is not a Credit Party, or
(ii) assets, including supplies and raw materials, sold and delivered to such
Credit Party by Foreign Parent Nonguarantor or any of its Affiliates that is not
a Credit Party, provided that (1) such services are rendered, or such assets are
sold, pursuant to the reasonable requirements of such Credit Party’s business
and upon fair and reasonable terms no less favorable to such Credit Party than
such Credit Party would obtain in a comparable arms’ length transaction with an
unaffiliated person, (2) in the case of payments for sold assets, (A) such
assets shall constitute Collateral, and (B) the maximum aggregate amount of all
such payments for such assets other than supplies or raw materials shall not
exceed $2,500,000 during the term of this Agreement, and (3) in the case of
payments for sales, marketing and other personnel services (including any
payments for bonuses or incentive compensation made to the employees providing
such services), in any quarter, the amount of all such payments (whether to
Foreign Parent Nonguarantor, specific employees of any Credit Party or
otherwise) shall not exceed an amount equal to the product of (x) for the
immediately preceding four (4) fiscal quarters, the quotient of actual sales of
the Credit Parties divided by the total combined actual sales of Foreign Parent
Nonguarantor and all of its Subsidiaries (including the Credit Parties) (the
“Credit Parties Sales Percentage”), multiplied by (y) the total combined sales,
marketing and other personnel expenses (excluding general and administrative
expenses, but including any expenses related to bonuses or incentive
compensation provided to the employees providing sales, marketing and other
personnel services) incurred by Foreign Parent Nonguarantor and all of its
Subsidiaries (including the Credit Parties) during such quarter;"

        Notwithstanding the provisions of Sections 9.12 and 9.24 of the Loan
Agreement, it is hereby agreed that the Credit Parties may make one or more
payments to Citibank for investment banking fees incurred by Foreign Parent
Nonguarantor in connection with its acquisition of Parent Guarantor in an
aggregate amount not to exceed $1,915,000, provided that each such payment is
reimbursed in full, in cash, to such Credit Party (by Foreign Parent
Nonguarantor or any of its Affiliates that is not a Credit Party) within ninety
(90) days after such payment is made by such Credit Party and all such payments
and reimbursements are made not later than December 31, 2009.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        Effectiveness of this Amendment. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent.

        Amendment. Agent shall have received this Amendment, fully executed by
Borrowers, Guarantor, Agent and Required Lenders in a sufficient number of
counterparts for distribution to all parties.

        Accommodation Fee. Agent shall have received, for the ratable benefit of
the Lenders, a non-refundable accommodation fee in the amount of Five Thousand
Dollars ($5,000), which fee is fully earned as of and due and payable on the
date hereof.

        Representations and Warranties. The representations and warranties set
forth herein and in the Loan Agreement must be true and correct.

        Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

        Representations and Warranties. Each Borrower and Guarantor each
represents and warrants as follows:

        Authority. Each Borrower and Guarantor have the requisite company power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Financing Agreements (as amended or modified
hereby) to which it is a party. The execution, delivery and performance by each
Borrower and Guarantor of this Amendment have been duly approved by all
necessary company action and no other company proceedings are necessary to
consummate such transactions.

        Enforceability. This Amendment has been duly executed and delivered by
each Borrower and Guarantor. This Amendment and each Financing Agreement (as
amended or modified hereby) are the legal, valid and binding obligation of each
Borrower and Guarantor, enforceable against each Borrower and Guarantor in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or similar laws limiting creditors’ rights
generally or by general equitable principles, and are in full force and effect.

        Representations and Warranties. The representations and warranties
contained in each Financing Agreement (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.

        Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Borrower and Guarantor, have been duly authorized
by all necessary company action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on any Borrower or Guarantor.

        No Default. No event has occurred and is continuing that constitutes an
Event of Default.

        Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.

        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

        Capitalized terms not expressly defined elsewhere in this Amendment have
meanings as set forth in the Loan Agreement.

        Reference to and Effect on the Financing Agreements.

        Upon and after the effectiveness of this Amendment, each reference in
the Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other
Financing Agreements to “the Loan Agreement”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as modified and amended hereby.

        Except as specifically amended above, the Loan Agreement and all other
Financing Agreements, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Financing Agreements, nor
constitute a waiver of any provision of any of the Financing Agreements.

        To the extent that any terms and conditions in any of the Financing
Agreements shall contradict or be in conflict with any terms or conditions of
the Loan Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Loan Agreement as modified or amended hereby.

        Estoppel. To induce Agent and Lenders to enter into this Amendment and
to induce Agent and Lenders to continue to make advances to Borrowers under the
Loan Agreement, each Borrower and Guarantor hereby acknowledges and agrees that,
after giving effect to this Amendment, as of the date hereof, there exists no
Default or Event of Default and no right of offset, defense, counterclaim or
objection in favor of any Borrower or Guarantor as against Agent or any Lender
with respect to the Obligations.

        Integration. This Amendment, together with the other Financing
Agreements, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

        Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

JAZZ SEMICONDUCTOR, INC.,
as a Borrower

By: /s/ SUSANNA H. BENNETT
Title: Chief Financial Officer

NEWPORT FAB, LLC,
as a Borrower


By: /s/ SUSANNA H. BENNETT
Title: Chief Financial Officer of Jazz Semiconductor, Inc.
the sole owner of Newport Fab, LLC

JAZZ TECHNOLOGIES, INC.,
as a Guarantor


By: /s/ SUSANNA H. BENNETT
Title: Chief Financial Officer

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
as Agent and a Lender


By: /s/ ROBIN VAN METER
Title: Vice President




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------